Citation Nr: 0315098	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND 

The appellant had active military service from September 1975 
to March 1978.  

The current matter is before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  In an October 2002 decision, the Board 
found that new and material evidence had been submitted and 
reopened the claim.  The Board then undertook additional 
development of the claim in October 2002.  

In May 2003, after the Board obtained additional evidence 
that was not submitted by the veteran, the United States 
Court of Appeals for the Federal Circuit held that when 
additional relevant evidence is obtained by the Board that 
was not initially considered by the RO, the Board must refer 
the evidence to the RO for review unless this procedural 
right is waived by the appellant.  Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In order to comply with the changes in the law by judicial 
precedent and to ensure due process of law, the case is 
remanded to the RO for the following actions:  

1.  Ensure compliance with the duty to notify and 
the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, codified in part at 
38 U.S.C.A. §§ 5103, 5103A. 

2.  After completion of the development, review all 
the evidence of record since the issuance of the 
last supplemental statement of the case, including 
the February 2003 VA examination report.  Then 
adjudicate the claim, if the benefit sought is 
denied, furnish the veteran and his representative 
with a supplemental statement of the case with 
notice of the 60-day period to respond.  
Thereafter, the case should be returned to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO, JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


